Citation Nr: 0703451	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling. 

2.  Entitlement to Total Disability due to Individual 
Unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware which continued a 50 percent disability 
rating for PTSD, effective December 1, 1998 and denied 
entitlement to individual unemployability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Failure to provide pre-adjudication notice as to the evidence 
needed to substantiate the claim is remandable error.  
Overton v. Nicholson, 20 Vet App 427 (2006).

To date, no VCAA notice letter has been issued with regard to 
the issues on appeal. 

The most recent VA outpatient treatment record in the claims 
folder is dated in May 2005, that record shows that the 
veteran was to be seen in follow up for PTSD in three months.  
VA has an obligation to seek records of treatment since 
February 2005.  38 U.S.C.A. § 5103A(b),(c) (West 2002); Bell 
v. Derwinski, 2 Vet App 271 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VCAA 
notice letter regarding his claim for a 
disability rating in excess of 50 percent 
for PTSD and entitlement to TDIU.

2.  Obtain records of the veteran's 
treatment for PTSD since February 2005, 
at the Wilmington, Delaware, VA Medical 
Center.

3.  Consider whether newly received 
records or argument show a change in the 
disability warranting a new VA 
psychiatric examination.

4.  Adjudicate the claim. If it is not 
fully granted, issue a supplemental 
statement of the case. Then return the 
case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


